DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/28/2021 has been entered. Claims 1 and 3 have been amended, Claim 32 has been canceled and Claim 34 has been newly added. Thus. Claims 1-3, 5-6 and 33-34 are currently pending and are under examination.

Withdrawn/Moot Rejections
	Claim 1 has been amended to be enabled by the specification and thus the 112(a) rejection (scope of enablement) has been withdrawn.
Claim 32 has been canceled and thus the 112(a) and 112(b) rejections of the canceled claim are now moot.
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,896,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Hence, the nonstatutory double patenting rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Lambert (Lambert, A. et al. Patent number US6,452,057B1; cited in Office Action 09/29/2021).
	Lambert teaches in Examples 1, 3 and 4 a batchwise process for the production of 1,1,1,3,3-pentachlorobutane (specie of the claimed chlorinated C3-6 alkane) by the reaction of 2-chloro-1-propene (specie of the claimed alkene) with carbon tetrachloride in the presence of an amine and catalyst comprising copper. Lambert further teaches in Example 6 that that the reaction mixture is subjected to washing with aqueous HCl and that the two phases are separated and the organic phase consisting essentially of 1,1,1,3,3-pentachloropropane and unconsumed reagents, copper catalyst and t-butyl amine. However, Lambert fails to teach or suggest the claimed method of maintaining the concentration of the 1,1,1,3,3-pentachlorobutane in the reaction mixture at a level such that the molar ratio of 1,1,1,3,3-pentachlorobutane:carbon tetrachloride in the reaction mixture extracted from the alkylation zone does not exceed 95:5 when the reaction is in continuous operation.
	Hence Lambert neither anticipates nor reasonably makes obvious the claimed process for the production of chlorinated C3-6 alkane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3, 5-6 and 33-34 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622